Exhibit 10.14

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

OPTION GRANT NOTICE

(2012 Gold Standard Stock Ownership Program)

 

Name:

  

Employee ID (if applicable):

  

You have been granted an option to buy shares of common stock of BJ’s
Restaurants, Inc. (the “Company”) as follows:

 

Grant Date:    Option Type    Option Price per Share:    Total Number of Shares:
   Expiration Date:   

(unless earlier terminated Pursuant to the terms of your Option Notice or the
attached Stock Option Agreement)

The option is granted to you pursuant to the Company’s 2005 Equity Incentive
Plan, as amended, and the terms of the 2012 Gold Standard Stock Ownership
Program (“GSSOP”) thereunder.

Vesting Schedule:

 

Vesting Period

   Award
Percentage
Vesting at
End of
Vesting
Period  

Grant Date through 3rd Year Anniversary of Grant Date

     33 % 

Grant Date through 5th Year Anniversary of Grant Date

     67 % 

Expiration

Unless otherwise specified above, vested options shall expire, terminate, or
otherwise be forfeited as specified in Section 8 of the 2005 Equity Incentive
Plan (the “Plan”) which provides for expiration, termination or forfeiture as
follows: (i) other than in circumstances covered by (ii), (iii), (iv) or
(v) below, three (3) months after the effective date of termination of Active
Status (as defined in the Plan) of Optionee or, if Optionee is a Non-Employee
Director (as defined in the Plan), six (6) months after the date Optionee ceases
to be a Director; (ii) immediately upon termination of Optionee’s Active Status
for Misconduct (as defined in the Plan); (iii) twelve (12) months after the date
on which Optionee, other than a Non-Employee Director, ceased performing
services as a result of his or her total and permanent Disability (as defined in
the Plan); (iv) twelve (12) months after the date of the death of Optionee whose
Active Status terminated as a result of his or her death; or (v) six (6) months
after the date on which the Optionee ceased performing services as a result of
Retirement (as defined in the Plan). In no event shall any Option be exercisable
after ten years from the Grant Date.

Agreement

By your electronic authorization, you and the Company agree that this option is
granted under and governed by the terms of the Stock Option Agreement, the 2012
GSSOP and the Plan (all of which are incorporated herein by this reference as if
set forth in full in this document).

 

BJ’S RESTAURANTS, INC. By:    

 

  Jerry Deitchle, Chief Executive Officer and President  